DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 12, 15-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to examiner what the following limitations entail:
At least 50% of the width is positioned between the air inlet and the first lateral side as recited in claim 9. It is unclear to examiner where on the air treatment member air inlet is this measurement taken from.
At least 75% of the width is positioned between the air inlet and the first lateral side as recited in claim 10. It is unclear to examiner where on the air treatment member air inlet is this measurement taken from.
At least a portion of the first dirt outlet is positioned between the air treatment member air inlet and the third portion and at least a portion of the second dirt outlet is positioned between the air treatment member air inlet and the fourth portion. It is unclear to examiner where on the air treatment member air inlet is this measurement taken from. 
At least 50% of the first dirt outlet is positioned between the air treatment member air inlet and the third portion as recited in claim 15. It is unclear to examiner where on the air treatment member air inlet is this measurement taken from.
At least 75% of the first dirt outlet is positioned between the air treatment member air inlet and the third portion as recited in claim 16. Where on the air treatment member air inlet is this measurement taken from? It is unclear to examiner where on the air treatment member air inlet is this measurement taken from.
The first and second dirt outlets are provided in a wall portion as recited in claim 18. It is unclear to examiner what the limitation “in a wall portion” entails. For the sake of compact prosecution and for the purpose of this office action, examiner interprets “in a wall portion” to mean that the wall portion in some way defines the shape of the first and second dirt outlets.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-8, 11, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US20200237171).
Regarding claim 1, Xu discloses a hand held surface cleaning apparatus comprising: 
(a) a body (Fig. 5 element 302) having a front end (see annotated Fig. 5 below), a rear end (see annotated Fig. 5 below), a body axis extending between the front and rear ends (see annotated Fig. 6A below) and first and second laterally opposed sides positioned on opposed sides of the body axis (see annotated Fig. 6A below);
(b) an air flow path extending from a dirty air inlet to a clean air outlet (Fig. 3 element 314 corresponds to a dirty air inlet and see annotated Fig. 4 below for a clean air outlet, where the clean air outlet is the plurality of apertures shown surrounding the motor (310); 0041, the air drawn through the motor (310) would be exhausted through the clean air outlet shown in annotated Fig. 4), the dirty air inlet is located at the front end (Fig.3 and see annotated Fig. 5 below);
(c) an air treatment member (Fig. 5 element 308) provided in the air flow path (0041), the air treatment member having a front end (see annotated Fig. 6A below), a rear end (see annotated Fig. 6A below), first and second laterally opposed sides (Fig. 6 elements 627 and 629, 0055), an air treatment member air inlet (Fig. 7 element 702) centrally positioned between the first and second laterally opposed sides of the air treatment member (0053), a first air outlet provided in the first laterally opposed side of the air treatment member (see annotated Fig. 6A' below), a second air outlet provided in the second laterally opposed side of the air treatment member (see annotated Fig. 6A' below), a first dirt outlet provided between the body axis and the first laterally opposed side of the air treatment member (Fig. 1 element 701; the first dirt outlet corresponds to the portion of element 701 between the body axis shown in annotated Fig. 6A and the first laterally opposed side (627)) and a second dirt outlet provided between the body axis and the second laterally opposed side of the air treatment member (Fig. 1 element 701; the second dirt outlet corresponds to the portion of element 701 between the body axis shown in annotated Fig. 6A and the second laterally opposed side (629));
(d) at least one dirt collection chamber (Fig. 7 element 306) in communication with the dirt outlets (0056); and
(e) a suction motor (Fig. 3 element 10) provided in the air flow path (0041).

    PNG
    media_image1.png
    410
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    442
    981
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    381
    848
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    383
    800
    media_image4.png
    Greyscale

Regarding claim 2, Xu discloses the limitations of claim 1, as described above, and further discloses the at least one dirt 20collection chamber comprises a dirt collection chamber (Fig. 7 element 306) wherein at least a portion of the dirt collection chamber is positioned forward of the air treatment member (Fig. 7). 
Regarding claim 6, Xu discloses the limitations of claim 1, as described above, and further discloses the at least one dirt collection chamber is a single dirt collection chamber (Fig. 7 element 306 is a single dirt collection chamber).
Regarding claim 7, Xu discloses the limitations of claim 1, as described above, and further discloses the air treatment member comprises a cyclone (Fig. 7; the curved walls that define the cyclone chamber (604) correspond to a cyclone).
Regarding claim 8, Xu discloses the limitations of claim 1, as described above, and further discloses the air treatment member is generally spherical (0055; a truncated sphere is generally spherical).
Regarding claim 11, Xu discloses the limitations of claim 1, as described above, and further discloses in use, the dirty air inlet is located at an upper end of the hand held surface cleaning apparatus (see annotated Fig. 5 above) and the air treatment member air inlet is located in an upper end of the air treatment member (see annotated Fig. 7 below) and the first and second dirt outlets are located below the air treatment member air inlet (Fig. 7 
    PNG
    media_image5.png
    567
    847
    media_image5.png
    Greyscale

Regarding claim 18, Xu discloses a surface cleaning apparatus comprising: 
(a) an air flow path extending from a dirty air inlet to a clean air outlet (Fig. 3 element 314 corresponds to a dirty air inlet and see annotated Fig. 4 above for a clean air outlet, where the clean air outlet is the plurality of apertures shown surrounding the motor (310); 0041, the air drawn through the motor (310) would be exhausted through the clean air outlet shown in annotated Fig. 4);
(b) an air treatment member (Fig. 5 element 308)  provided in the air flow path (0041), the air treatment member comprising an air treatment member air inlet (Fig. 7 element 702), a first air outlet (see annotated Fig. 6A' above), a second opposed air outlet (see annotated Fig. 6A' above), a first dirt outlet (Fig. 1 element 701; the first dirt outlet corresponds to the portion of element 701 between the body axis shown in annotated Fig. 6A and the first laterally opposed side (627)) and a second dirt outlet (Fig. 1 element 701; the second dirt outlet corresponds to the portion of element 701 between the body axis shown in annotated Fig. 6A and the second laterally opposed side (629)) wherein the first and second dirt outlets are provided in a wall portion (Fig. 7 element 706; the first and second dirt outlets are provided in the wall portion (e.g. the wall portion contributes in defining the shape of the first and second dirt outlets))  and the wall portion is moveably mounted between a closed position (position shown in Fig. 3) and an open position (position shown in Fig. 4, see annotated Fig. 4 above) in which the air treatment member is opened whereby the air treatment member is emptyable (0056);
(c) at least one dirt collection chamber (Fig. 7 element 306) in communication with the dirt outlets (0056); and
(d) a suction motor (Fig. 3 element 10) provided in the air flow path (0041).
Regarding claim 19, Xu discloses the limitations of claim 18, as described above, and further discloses the at least one dirt collection 10chamber is a single dirt collection chamber (Fig. 7 element 306 is a single dirt collection chamber).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US20200237171).
Regarding claim 9, Xu discloses the limitations of claim 1, as described above, and further discloses the first dirt outlet has a 15width in a plane transverse to the body axis (see annotated Fig. 7 above). 
Xu fails to disclose at least 50% of the width is positioned between the air inlet and the first lateral side. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the hand held vacuum surface cleaning apparatus to suit a particular application based on basic engineering principles and intended use, including a size of a first and second dirt outlet based on available access, work space limitations, and dirt collection capabilities, including configurations which correspond to the claimed sizes.
Regarding claim 10, Xu discloses the limitations of claim 1, as described above, and further discloses the first dirt outlet has a 15width in a plane transverse to the body axis (see annotated Fig. 7 above). 
Xu fails to disclose at least 75% of the width is positioned between the air inlet and the first lateral side. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the hand held vacuum surface cleaning apparatus to suit a particular application based on basic engineering principles and intended use, including a size of a first and second dirt outlet based on available access, work space limitations, and dirt collection capabilities, including configurations which correspond to the claimed sizes.
Regarding claim 12, Xu discloses a surface cleaning apparatus comprising: 
(a) an air flow path extending from a dirty air inlet to a clean air outlet (Fig. 3 element 314 corresponds to a dirty air inlet and see annotated Fig. 4 above for a clean air outlet, where the clean air outlet is the plurality of apertures shown surrounding the motor (310); 0041, the air drawn through the motor (310) would be exhausted through the clean air outlet shown in annotated Fig. 4);
(b) a generally spherical air treatment member (Fig. 5 element 308, 0055; a truncated sphere is generally spherical) provided in the air flow path (0041), the air treatment member having a volume (see annotated Fig. 6A’ above) defined by first and second opposed portions (see annotated Fig. 6A’ above) and third and fourth opposed portions (Fig. 6 elements 627 and 629, 0055), the first portion extends between one side of the third and fourth portions and the opposed second portion extends between another side of the third and fourth opposed portions (see annotated Fig. 6A’ above), the air treatment member has an air treatment member air inlet (Fig. 7 element 702) positioned in the first portion (Fig. 7 element 702 is located in the first portion), a first air outlet provided in the third portion (see annotated Fig. 6A’ above), a second air outlet provided in the fourth portion (see annotated Fig. 6A’ above), a first dirt outlet provided in the first portion (Fig. 1 element 701; the first dirt outlet corresponds to the portion of element 701 between the body axis shown in annotated Fig. 6A and the first portion (627)) and a second dirt outlet (Fig. 1 element 701; the second dirt outlet corresponds to the portion of element 701 between the body axis shown in annotated Fig. 6A and the fourth portion (629));
(c) at least one dirt collection chamber (Fig. 7 element 306) in communication with the dirt outlets (0056); and
(d) a suction motor (Fig. 3 element 10) provided in the air flow path (0041).
Xu fails to disclose at least a portion of the first dirt outlet is positioned between the air treatment member air inlet and the third portion and at least a portion of the second dirt outlet is positioned between the air treatment member air inlet and the fourth portion. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the hand held vacuum surface cleaning apparatus to suit a particular application based on basic engineering principles and intended use, including a size of a first and second dirt outlet based on available access, work space limitations, and dirt collection capabilities, including configurations which correspond to the claimed sizes.
Regarding claim 13, Xu, as modified, discloses the limitations of claim 12, as described above, and further discloses the at least one dirt collection 15chamber is a single dirt collection chamber (Fig. 7 element 306 is a single dirt collection chamber).
Regarding claim 14, Xu, as modified,  discloses the limitations of claim 12, as described above, and further discloses the air treatment member comprises a cyclone (Fig. 7; the curved walls that define the cyclone chamber (604) correspond to a cyclone).
Regarding claim 15, Xu, as modified, discloses the limitations of claim 12, as described above, but fails to disclose at least 50% of the first dirt outlet is positioned between the air treatment member air inlet and the third portion. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the hand held vacuum surface cleaning apparatus to suit a particular application based on basic engineering principles and intended use, including a size of a first and second dirt outlet based on available access, work space limitations, and dirt collection capabilities, including configurations which correspond to the claimed sizes.
Regarding claim 16, Xu, as modified discloses the limitations of claim 12, as described above, but fails to disclose at least 75% of the first dirt outlet is positioned between the air treatment member air inlet and the third portion. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size/shape of the hand held vacuum surface cleaning apparatus to suit a particular application based on basic engineering principles and intended use, including a size of a first and second dirt outlet based on available access, work space limitations, and dirt collection capabilities, including configurations which correspond to the claimed sizes.
Regarding claim 17, Xu, as modified, discloses the limitations of claim 12, as described above, and further discloses the first portion is moveably mounted between a closed position (position shown in Fig. 3) and an open position (position shown in Fig. 4, see annotated Fig. 4 above) in which the air treatment member is opened whereby the air treatment member is emptyable (0056).
Allowable Subject Matter
Claims 3-5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 3 and 20, the closest art of record, Xu et al. (US20200237171), fails to disclose, suggest, or make obvious in combination with the additional elements or each respective claim the following features:
A wall portion that extends laterally between the first and second dirt outlets as recited in claim 3. Examiner finds this limitation to be allowable based on the definition of extends laterally between providing in Applicant’s specification. Applicant’s definition requires the first and second dirt outlets each have an outer side positioned adjacent the first and second laterally opposed sides, and an opposed inner side, and the wall20 portion is positioned between the inner sides of each dirt outlet.
The first dirt outlet has an outer side positioned adjacent the first lateral side and an opposed inner side, the 15second dirt outlet has an outer side positioned adjacent the second lateral side and an opposed inner side and the air treatment member has a wall portion positioned between the inner side of the first dirt outlet and the inner side of the second dirt outlet.
Dependent claims 4 and 5 would be allowable as being allowed from an allowable claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Conrad (US20140237757) teaches two dirt outlets separated by wall structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723